DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities: the word “a” before the phrase “machine tool” should be changed to the word “the” because antecedent basis for “a machine tool” has already been set forth in Line 1.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “said spindle motor comprising a driving extension” in Lines 12-13.  It is new matter because the specification at the time of filing only has support for the driving extension being connected to the output shaft of the spindle motor, not being part of the spindle motor.  Appropriate correction required.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “said spindle motor comprising a driving extension” in Lines 12-13.  It is unclear if the spindle motor is connected to a driving extension or somehow the extension is actually part of the motor.  Appropriate correction required.
Claim 3 starts with the word “a” relative to a machine tool, but it would appear that the word “the” should be used instead due to the reference back to claim 2.  This presents an antecedent basis issue as to whether the machine tool is the same or different from that in the independent claim 2 or if it is claim 2 that has the issue.  Appropriate correction required.
Claim 2 recites “a unit support” in Line 2 and “a C-axis unit” in Line 3.  It is unclear whether these limitations are the same as those in claim 1 or if the recitation in claim 1 are the same or in addition to those in claim 1.  Appropriate correction required.
Claim 4 recites “a cable carrying member arranged . . . at a radial location of the vertical axis” in Lines 5-6.  It is unclear what constitutes “at a radial location of the axis” in this context.  Appropriate correction required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Eich et al. (US Patent No. 3,757,637) in view of Applicant Admitted Prior Art (AAPA).
Eich et al. discloses a C-axis unit for a machine tool (Figs. 1, 2).  A head mounting platform (Fig. 1) is capable of receiving an operating head (6).  The head mounting platform is supported on a ram of a machine tool and is rotatable relative to the ram around 10a vertical axis thereof via a platform rotation motor (26) supported by the ram and capable of controlling rotation of the head mounting platform (via gearing 25, 24, 21) for chip removal machining.  The operating head (6) includes a tool-carrying spindle (driveshaft within milling head 6 driven by the spindle motor and milling spindle 2).  A spindle motor (4) is capable of controlling rotation of a tool-carrying spindle (driveshaft within milling head 6 driven by milling head motor 4 and milling spindle 2) on the operating head for chip removal machining, said spindle motor including a driving extension (2) arranged in a through-bore of the head mounting 15platform and connected to the tool-carrying spindle (Figs. 1, 2).  The spindle motor (4) is fixed to and is rotationally fixed to the head mounting platform (Figs. 1, 2).  Eich et al. does not explicitly 
The AAPA discloses a bushing adapted to be fixed to a unit support of a machine tool at a lower end of the unit support, said bushing extending along a vertical axis when fixed to the unit support (AAPA Figs. 1-3).  The bushing supports the head mounting platform (AAPA Figs. 1-3).  At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the C-axis unit disclosed in Eich et al. with a bushing as disclosed in the AAPA in order to support the C-axis unit relative a ram.
Response to Arguments
Applicant's arguments filed November 16, 2021 have been fully considered but they are not persuasive.  Applicant argues that Eich fails to disclose a spindle motor as claimed.  In particular, Applicant contends that the motor does not drive the spindle and it does not drive the cutter head rotationally relative to the milling head.  Additionally, Applicant argues that the adjusting motor is not disclosed as relating to rotating the head mounting platform for chip removal machining.  Examiner disagrees.
The Eich reference discloses a spindle motor.  The spindle motor is disclosed as actuating the drawbar and rotating together with the milling spindle (Col 2, Lines 44-46).  That is, the spindle is driven by the spindle motor.  Regardless, a motor drives the spindle.  It must be driven rotationally to operate.  As such, the cutter (6a) is driven rotationally relative to the milling head (6) via a tool-carrying spindle.  That is, the spindle carrying the spindle rotates relative to the milling head.  Therefore, the prior art of record reads upon the claimed invention.
The adjusting motor rotates the head mounting platform for chip removal machining.  In particular, the adjustment is made to position the milling head for chip removal machining.  The limitation is broader than Applicant may believe.  The limitation does not require the adjusting motor to rotate the milling head during chip removal machining.  Thus, the prior art of record reads upon the claimed invention.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN RUFO whose telephone number is (571)272-4604. The examiner can normally be reached Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RYAN RUFO/Primary Examiner, Art Unit 3722